Case 6:18-cv-00090-RBD-TBS Document 25 Filed 04/16/19 Page 1 of 6 PageID 160



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

DIAMOND RESORTS U.S.
COLLECTION DEVELOPMENT, LLC;
and DIAMOND RESORTS
INTERNATIONAL, INC.,

       Petitioners,

v.                                                      Case No. 6:18-cv-90-Orl-37TBS

NANCY A. JOHNSON,

      Respondent.
_____________________________________

                                         ORDER

       This case concerns a petition to confirm an arbitration award. (Doc. 1 (“Petition”).)

Following the parties’ submission of briefing (Docs. 20, 22, 24), the Court finds that the

Petition is due to be granted.

                                  I.     BACKGROUND

       Petitioners instituted this action on January 18, 2018 seeking to confirm the

arbitration award entered against Respondent under the Federal Arbitration Act, 9 U.S.C.

§ 9. (Doc. 1.) Specifically, Petitioners seek confirmation of the interim and final awards

after arbitration proceedings against Respondent concluded on January 19, 2017. (Doc. 1,

¶ 32.) The interim award found in Petitioners’ favor in all respects and the final award

stated the total award amount, including attorney’s fees and costs, that Petitioners were

entitled to as a result. (Id. ¶¶ 33–36 (“Award”).) This total was $170,733.30, with per diem

interest continuing to accrue for breach of the Promissory Note. (Doc. 22-3, pp. 13–14, ¶¶

                                            -1-
Case 6:18-cv-00090-RBD-TBS Document 25 Filed 04/16/19 Page 2 of 6 PageID 161



3–6.) Respondent failed to move to vacate, modify, or correct the Award within three

months as required by 9 U.S.C. § 12, so Petitioners now seek to confirm the Award. (Doc.

1, ¶¶ 38–47.) Briefing complete (Docs. 22, 24), the matter is ripe.

                                 II.     LEGAL STANDARDS

       The Federal Arbitration Act (“FAA”) controls the Court’s review of an arbitration

award. See 9 U.S.C. §§ 9–12. The FAA provides the exclusive grounds to vacate or modify

an arbitration award. See Hall Street Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 584 (2008);

see also Frazier v. CitiFinancial Corp., LLC, 604 F.3d 1313, 1324 (11th Cir. 2010) (holding

judicially-created bases for vacating arbitration awards are no longer valid in light of Hall

Street). Judicial review of arbitration awards is “narrowly limited” and the FAA presumes

that arbitration awards will be confirmed. See B.L. Harbert Int’l, LLC v. Hercules Steel Co.,

441 F.3d 905, 909 (11th Cir. 2006), abrogated on other grounds by Frazier, 604 F.3d 1313.

       9 U.S.C. § 10 describes four instances where a court may vacate an award:

       (1) Where the award was procured by corruption, fraud, or undue means;
       (2) Where there is evident partiality or corruption in the arbitrators;
       (3) Where the arbitrators were guilty of misconduct in refusing to postpone
           the hearing, upon sufficient cause shown, or in refusing to hear evidence
           pertinent and material to the case and controversy; or of any other
           misbehavior by which the rights of any other misbehavior by which the
           rights of any party have been prejudiced; or
       (4) Where the arbitrators exceeded their powers, or so imperfectly executed
           them that a mutual, final, and definite award upon the subject matter
           submitted was not made

9 U.S.C. § 10(a)(1)–(4). And under § 11, arbitration awards may be corrected or modified:

        (a) Where there was an evident material miscalculation of figures or an
           evident material mistake in the description of any person, thing, or
           property referred to in the award.
       (b) Where the arbitrators have awarded upon a matter not submitted to

                                              -2-
Case 6:18-cv-00090-RBD-TBS Document 25 Filed 04/16/19 Page 3 of 6 PageID 162



           them, unless it is a matter not affecting the merits of the decision upon
           the matter submitted.
       (c) Where the award is imperfect in matter of form not affecting the merits
           of the controversy.

Confirmation of an arbitration award is intended to be summary, and confirmation

should be withheld only if a party meets the substantial burden imposed under 9 U.S.C.

§§ 10 or 11. See Cullen v. Paine, Webber, Jackson & Curtis, Inc., 863 F.2d 851, 854

(11th Cir. 1989).

                                      III.   ANALYSIS

       Petitioners seek confirmation of the arbitration Award based on the simple

premise that Respondent waived any objection by not timely moving to vacate, modify,

or correct the Award entered against her as required by the FAA. (Doc. 22, pp. 5–6.)

Respondent opposes on the grounds that confirming the Award would violate public

policy because six months after the Award was entered, she received a 1099-C form

indicating Petitioners discharged her debt. (Doc. 24, pp. 1–7; id. at 16 (“1099-C Form”).)

As she sees it, that 1099-C Form somehow nullifies the entire Award because confirming

it would result in a windfall to Petitioners and inequity to her. (Id. at 1–6.) Thus, she asks

the Court to vacate the Award. (Doc. 24, pp. 1–13.)

       On review, and mindful of its narrow scope of review, the Court finds

Respondent’s submissions unavailing. To get there, Respondent would have the Court

believe that the U.S. Court of Appeals for the Eleventh Circuit still recognizes non-

statutory bases for vacatur—specifically the public policy exception. (Doc. 24, p. 8 (citing

Frazier, 604 F.3d at 1322 n.7).) Yet the Court cannot re-write precedent—and the Eleventh


                                             -3-
Case 6:18-cv-00090-RBD-TBS Document 25 Filed 04/16/19 Page 4 of 6 PageID 163



Circuit in Frazier clearly stated, “We hold that our judicially-created bases for vacatur are

no longer valid in light of Hall Street.” 604 F.3d at 1324. Those bases (defined in the

footnote Respondent cites) were: (1) arbitrary and capricious; (2) violation of public

policy; and (3) manifest disregard of the law. Id. at 1322 & n.7. Now, the exclusive grounds

for vacatur are the FAA’s. Id. at 1324. As Respondent raises no such ground, the Award

must be confirmed.

       The Court also dismisses Respondent’s eager argument seeking Rule 60(b) relief

should the Court confirm the Award—based on another strained reading of precedent.

(Doc. 24, p. 9 (citing AIG Baker Sterling Heights, LLC v. Am. Multi-Cinema, Inc., 579 F.3d

1268, 1272 n.4 (11th Cir. 2009)).) In AIG Baker Sterling Heights, the Eleventh Circuit

affirmed the district court’s grant of partial Rule 60(b)(5) relief to modify the total amount

due following arbitration because the district court received undisputed evidence that a

portion of the award had already been paid. 579 F.3d at 1269–70, 1272–74. Yet as

explained by Frazier, AIG Baker Sterling Heights does not give a court license under Rule

60(b)(5) to leap outside the FAA’s grounds for vacatur when faced with a petition to

confirm an arbitration award. Frazier, 604 F.3d at 1324 n.9. Indeed, the district court in

AIG Baker Sterling Heights “neither vacated nor modified the arbitration award but, rather,

entered a judgment confirming the award and then subsequently granted relief from that

judgment under Rule 60(b)(5).” Id. And again, at its fingertips the district court had

“‘unrefuted evidence’ of the [respondent’s] payment to the taxing authority, including

copies of the pertinent checks and affidavits showing that [the petitioner] paid no portion

of the pertinent taxes.” AIG Baker Sterling Heights, 579 F.3d at 1273. Such evidence led the

                                             -4-
Case 6:18-cv-00090-RBD-TBS Document 25 Filed 04/16/19 Page 5 of 6 PageID 164



district court to conclude that the respondent “had already satisfied some of the judgment

against it and, therefore, was entitled to some relief under Rule 60(b)(5).” Id.

       What happened in AIG Baker Sterling Heights is inapplicable here, where the Court

is faced with the front-end decision of whether to confirm the Award and enter judgment

against Respondent accordingly. At this point, the Court must confine its review to the

FAA’s statutory bases. Frazier, 604 F.3d at 1324. On those grounds, the Award stands. The

Court notes, however, that it does not take the issue of post-judgment relief lightly. AIG

Baker Sterling Heights was a situation where that court determined extraordinary

circumstances existed to justify post-judgment relief based on the evidence in front of it.

579 F.3d at 1270-74. Getting a 1099-C Form does not equate, and the Court finds troubling

Respondent’s request that should the Award be confirmed, “the Court provide

immediate post-judgment relief” based on that. (Doc. 24, p. 9.) To do so, the Court would

have to be entering an order believing relief should be granted therefrom. See Fed. R. Civ.

P. 60(b). No. The Award is confirmed despite Respondent’s receipt of the 1099-C Form,

and the Court does not reach Respondent’s other arguments regarding attorneys’ fees.

(Doc. 24, pp. 9–13.)

                                   IV.    CONCLUSION

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     Petitioners Diamond Resorts U.S. Collection Development, LLC and

              Diamond Resorts International, Inc.’s Petition/Motion to Confirm an

              Arbitration Award Pursuant to Section 9 of the Federal Arbitration Act

              (Doc. 1) is GRANTED.

                                            -5-
Case 6:18-cv-00090-RBD-TBS Document 25 Filed 04/16/19 Page 6 of 6 PageID 165



      2.    The Interim Award of Arbitrator dated October 31, 2016, as modified and

            finalized by the Final Award dated January 19, 2017 (Doc. 22-3) is

            CONFIRMED.

      3.    The Clerk is DIRECTED to enter judgment in favor of Petitioners and

            against Respondent in the amount of $170,733.30; and CLOSE the file.

      4.    Petitioners may thereafter file a motion for attorneys’ fees and costs related

            to this proceeding.

      DONE AND ORDERED in Chambers in Orlando, Florida, on April 16, 2019.




Copies to:
Counsel of Record




                                          -6-
